Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 17/107,593 filed on November 30, 2020. 
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claim 15 contains allowable subject matter.
Priority
The application claims priority under 35 U.S.C. 120 to U.S. non-provisional application No. 16/672,431 filed on November 1, 2019, which claims priority to U.S. provisional application No. 62/781,583 under 35 U.S.C. 119(e).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 2, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,855,642. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
17/107,593
Patent No. 10,855,642
1. A computer program product for delivering and displaying capsuled digital data, the computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: 

receive capsuled digital data, the capsuled digital data comprising recipient information, release agent information, digital data to display to a recipient, and trigger event information for digitally releasing the capsuled digital data to the recipient, the trigger event information comprising a trigger event that must be met in order to release the capsuled digital data to the recipient; 


























determine whether the trigger event is met, the determining based, at least in part, on a relationship-based release engine identifying when a distance between two or more relationships indicates that the recipient is added to a social group; and 




provide the capsuled digital data to the recipient upon determining that the trigger event is met.

2. The computer program product of claim 1, wherein identifying the distance between the two or more relationships in the social group comprises generating a family tree of users within the social group.

3. The computer program product of claim 1, wherein the distance between the two or more relationships in the social group is defined, at least in part, by a relationship between two or more members of a family.
4. The computer program product of claim 1, wherein the social group is limited to family members of an individual who created the capsuled digital data.
5. The computer program product of claim 1, further comprising: generating a partially viewable version of the capsuled digital data, the partially viewable version including a blurred version of an image contained in the capsuled digital data.
6. The computer program product of claim 5, wherein the blurred version of the image is displayed to the recipient when determining whether the trigger event is met.
1. A computer program product for delivering and displaying capsuled digital data, the computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: 

receive capsuled digital data, the capsuled digital data comprising recipient information, release agent information, digital data to display to a recipient, and trigger event information for digitally releasing the capsuled digital data to the recipient, the trigger event information comprising a trigger event that must be met in order to release the capsuled digital data to the recipient, and the digital data including one or more of an image or text that includes a plurality of words; 

generate a partially viewable version of the capsuled digital data responsive to sender preferences, the partially viewable version of the capsulated digital data including one or more of a blurred version of the image or a subset of the plurality of words in the text, the subset of the plurality of words being less than an entirety of the plurality of words; 

notify the recipient that a capsuled message has been created for the recipient, the notification comprising the trigger event information associated with the capsuled message; 

provide, in a graphical user interface, one or more of the blurred version of the image or the subset of the plurality of words in the text, the one or more of the blurred version of the image or the subset of the plurality of words in the text being available to the recipient until a trigger event is met; 

determine whether the trigger event is met, the determining based, at least in part, on a relationship-based release engine identifying a distance between two or more relationships in a social group; 

provide an updated partially viewable version of the capsuled digital data upon determining that the trigger event will be met; and 

provide the capsuled digital data to the recipient upon determining that the trigger event is met.

2. The computer program product of claim 1, wherein identifying the distance between the two or more relationships in the social group comprises generating a family tree of users within the social group.

3. The computer program product of claim 1, wherein the distance between the two or more relationships in the social group is defined, at least in part, by a relationship between two or more members of a family.
4. The computer program product of claim 1, wherein the social group is limited to family members of an individual who created the capsuled digital data.
5. The computer program product of claim 1, wherein the capsuled digital data is generated by a sender within a social networking system.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Luber (U.S. 2013/0297710).
Regarding claim 1, Luber disclosed a computer program product for delivering and displaying capsuled digital data (Luber, Abstract, “a posthumous message delivery system”), the computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: 
receive capsuled digital data, the capsuled digital data comprising recipient information, release agent information, digital data to display to a recipient, and trigger event information for digitally releasing the capsuled digital data to the recipient (Luber, Figs. 5, 10 and [0038, 0043], “the host time capsule messaging system includes a registration page where new users can register for the service. The user provides profile information, trustee information, and unique account information which can include billing information. The user also provides recipient information”, “By using a designated trustee, the present system ensures that the messages will be released and at the appropriate time”), 
the trigger event information comprising a trigger event that must be met in order to release the capsuled digital data to the recipient (Luber, [0029], “The host system collects and preserves the messages, and then delivers the messages to the intended recipients when it is authorized to do so, such as when a trustee verifies that the author of the messages is deceased or when some other event or milestone may occur in a person's life journey”); 
determine whether the trigger event is met, the determining based, at least in part, on a relationship-based release engine identifying when a distance between two or more relationships indicates that the recipient is added to a social group (Luber, [0029], “when a baby is born or when a young adult graduates high school, the parents may provide gift memberships to close family and friends and ask them to put their messages for the newborn or graduate into the time capsule system for future events in the person's life” here a baby is a recipient that is added to a family); and 
provide the capsuled digital data to the recipient upon determining that the trigger event is met (Luber, [0029]).
Regarding claim 2, Luber disclosed the computer program product of claim 1.
Luber further disclosed wherein identifying the distance between the two or more relationships in the social group comprises generating a family tree of users within the social group (Luber, [0031], “ a family may register with the online system thereby providing each family member an opportunity to prepare messages that can be placed in the user's time capsule or may be sent immediately”; Luber also disclosed in [0034] and Fig. 2 that a user may create a group account for family or corporate).
Regarding claim 3, Luber disclosed the computer program product of claim 1.
Luber further disclosed wherein the distance between the two or more relationships in the social group is defined, at least in part, by a relationship between two or more members of a family (Luber, [0032], “close family members”).
Regarding claim 4, Luber disclosed the computer program product of claim 1.
Luber further disclosed wherein the social group is limited to family members of an individual who created the capsuled digital data (Luber, Fig. 10, [0032], “close family members”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as obvious over Luber (U.S. 2013/0297710), in view of Steller (U.S. 2018/0176160).
Regarding claim 5, Luber disclosed the computer program product of claim 1. 
Luber did not explicitly disclose but Steller generating a partially viewable version of the capsuled digital data, the partially viewable version including a blurred version of an image contained in the capsuled digital data (Steller disclosed in [0147] and claim 1 that a preview version of the digital message may be displayed to a recipient of the message;  The preview version disclosed by Steller would have made the “blurred version of an image” obvious to one of ordinary skill in the art as the blurred version is simply an implementation choice).
One of ordinary skill in the art would have been motivated to combine Luber and Steller because both references disclosed systems for conditionally delivering messages from a sender to recipients (Luber, Abstract; Steller, Abstract).
Regarding claim 6, Luber and Steller disclosed the computer program product of claim 5. 
Steller further disclosed wherein the blurred version of the image is displayed to the recipient when determining whether the trigger event is met (Steller, [0147, Claim 1).
The motivation for combining Luber and Steller is that same as that provided in the rejection of claim 5.
Regarding claim 7, Luber disclosed a computer-implemented method for delivering and displaying capsuled digital data, the computer-implemented method comprising: 
receiving capsuled digital data and a condition that must be met in order to release the capsuled digital data to a recipient (Luber, Figs. 5, 10 and [0038, 0043], “the host time capsule messaging system includes a registration page where new users can register for the service. The user provides profile information, trustee information, and unique account information which can include billing information. The user also provides recipient information”)
the condition based at least in part, an individual confirming a truth source notifying the recipient that capsuled message digital data has been created for the recipient (Luber, Figs. 5, 10 and [0038, 0043], “By using a designated trustee, the present system ensures that the messages will be released and at the appropriate time”; in Luber, a trustee is a truth source); 
determining whether the condition is met; and providing the capsuled digital data to the recipient upon determining that the condition is met (Luber, [0029], “when a baby is born or when a young adult graduates high school, the parents may provide gift memberships to close family and friends and ask them to put their messages for the newborn or graduate into the time capsule system for future events in the person's life”).
Luber did not explicitly disclose that “the condition is based on two or more individuals confirming a truth source”.
However, Steller disclosed a computerized system for automatically communicating conditional messages (Steller, Abstract).  In particular, Steller disclosed that 
the condition is based on two or more individuals confirming a truth source (Steller, [0148] that “The Messaging engine 300 then mines data available to the network server based on the event input in order to identify information that can be used to populate the delivery condition variables of the event. In some embodiments, Step 614 can involve the Messaging engine monitoring and/or periodically searching and/or analyzing networked resources for information that can be used to determine the time, date and/or location of the future event (e.g. Luke's graduation). These networked resources can include information derived, determined, extracted or otherwise identified from, but not limited to, calendar data of users, timeline data of users, social network feeds, photo sites, news sources, blogs, messages, profile information, locational data, and the like, or some combination thereof.”)
One of ordinary skill in the art would have been motivated to combine Luber and Steller because both references disclosed systems for conditionally delivering messages from a sender to recipients (Luber, Abstract; Steller, Abstract).
Regarding claim 8, Luber and Steller disclosed the computer-implemented method of claim 7.
Luber further disclosed wherein the capsuled digital data is generated by a sender within a social networking system (Luber, Fig. 2 and [0030-0038]).
Regarding claim 9, Luber and Steller disclosed the computer-implemented method of claim 8.
Luber further disclosed wherein the capsuled digital data includes recipient information for identifying the recipient within the social networking system (Luber, Figs. 5, 10 and [0038, 0043], “The user provides profile information, trustee information, …. The user also provides recipient information”).
Regarding claim 10, Luber and Steller disclosed the computer-implemented method of claim 9.
Luber further disclosed wherein the capsulated digital data includes release agent information for identifying a release agent within the social networking system (Luber, Figs. 5, 10 and [0038, 0043], “The user provides profile information, trustee information, …. The user also provides recipient information”).
Regarding claim 11, Luber and Steller disclosed the computer-implemented method of claim 7.
Luber further disclosed wherein determining whether the condition is met is executed by using an application programming interface (Luber, [0036-0038], “ an interface between the host time capsule messaging system and other communications systems, particularly including social media services, the present invention allows the trustee to automatically send out messages to the deceased user's social media groups through the interface”).
Regarding claim 13, Luber and Steller disclosed the computer-implemented method of claim 7.
Luber further disclosed wherein the capsuled digital data includes a release agent to release the capsuled digital data posthumously after death of a sender of the capsuled digital data (Luber, Abstract).
Regarding claim 14, Luber and Steller disclosed the computer-implemented method of claim 13.
Luber further disclosed wherein the capsuled digital data includes release agent identity information of at least one release agent who is a user within a social networking system (Luber, Fig. 5 shows that the primary trustee “Amy Donahue” is a family member of the sender “Dennis Donahue”.  Here a family is a social network).
Regarding claim 16, Luber and Steller disclosed the computer-implemented method of claim 7.
Luber further disclosed wherein the truth source comprises social networking feeds of the two or more individuals (Steller, [0148]).
Regarding claim 17, Luber and Steller disclosed the computer-implemented method of claim 7.
Luber further disclosed wherein confirming the truth source comprises verifying an occurrence of a trigger event in social networking feeds of the two or more individuals (Steller, [0148]).
Regarding claim 18, Luber and Steller disclosed the computer-implemented method of claim 17.
Luber further disclosed wherein verifying the occurrence of the trigger event comprises monitoring social networking feeds of the two or more individuals (Steller, [0148]).
Regarding claim 19, Luber and Steller disclosed the computer-implemented method of claim 17.
Luber further disclosed wherein verifying the occurrence of the trigger event comprises monitoring trending topics in the social networking feeds of the two or more individuals (Steller, [0148]).
Claim 20 is rejected based on the same rationale as claim 7.
Claim 12 is rejected under 35 U.S.C. 103 as obvious over Luber and Steller, further in view of Ginda (U.S. 2014/0172734).
Regarding claim 12, Luber and Steller disclosed the computer-implemented method of claim 7.
Luber did not explicitly disclose but Ginda disclosed wherein the capsuled digital data is released if the recipient is at or near a location that is provided by a location-based release trigger that is included in the capsuled digital data (Ginda, Abstract, [0117, 0120, 0131], “a specified recipient delivery location”).
One of ordinary skill in the art would have been motivated to combine Luber and Ginda because both references disclosed methods and systems for conditionally delivering digital documents/messages to a recipient on specified delivery date (Luber, Abstract; Ginda, Abstract). Therefore it would be obvious to integrate Ginda’s teaching of delivering the digital content on a specified recipient location into Luber’s system to enhance its offering and help it attract users. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442
8/6/2022